Exhibit 10.1

EXTENSION AGREEMENT

(Extension of Maturity Date Pursuant to Section 4.08 of the Credit Agreement)

This EXTENSION AGREEMENT (this “Agreement”) dated as of October 17, 2014 (the
“Extension Effective Date”) is entered into by and among DEVON ENERGY
CORPORATION, a Delaware corporation (the “U.S. Borrower”), DEVON NEC
CORPORATION, a Nova Scotia unlimited company (“Devon NEC”), and DEVON CANADA
CORPORATION, a Nova Scotia unlimited company (“Devon Canada,” and together with
Devon NEC, the “Canadian Borrowers,” and, together with U.S. Borrower, the
“Borrowers”), DEVON FINANCING COMPANY, L.L.C., a Delaware limited liability
company (“Devon Financing”), the undersigned Lenders (as defined in the Credit
Agreement) (the “Consenting Lenders”), and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Canadian
Swing Line Lender and U.S. Swing Line Lender. As used herein, “Guarantors” shall
mean the U.S. Borrower and Devon Financing. Capitalized terms used herein and
not otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement (as hereinafter defined).

R E C I T A L S

A. Reference is made to the Credit Agreement dated as of October 24, 2012 among
the Borrowers, the Administrative Agent and the Lenders (as modified by the
Extension Agreement dated September 3, 2013 (the “First Extension Agreement”),
as amended by the First Amendment to Credit Agreement dated as of February 3,
2014, and as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).

B. This Agreement is being executed to evidence Borrower’s requested extension
of the Maturity Date from October 24, 2018 to October 24, 2019 pursuant to
Section 4.08 of the Credit Agreement (the “Extension”).

C. Each of the Consenting Lenders is entering into this Agreement in order to
evidence its consent to the Extension.

NOW, THEREFORE, the parties hereto agree as follows:

1. Consent to Extension.

(a) Subject to the satisfaction of the conditions precedent set forth in
Paragraph 2 below, each Consenting Lender hereby consents to the Extension, and
effective as of the Extension Effective Date, the Maturity Date applicable to
each Consenting Lender is October 24, 2019.

(b) The parties hereto acknowledge and agree that a Lender may be a party to
this Agreement as a Consenting Lender even if it was not a party to the First
Extension Agreement, and the Maturity Date applicable to such Consenting Lender
shall be October 24, 2019.

2. Conditions Precedent to Effectiveness. This Agreement and the Extension shall
be effective as of the date hereof, provided that Administrative Agent shall
have received the following (a) counterparts of this Agreement, executed by the
Borrowers, the Guarantors and the Lenders holding more than 50% of the Aggregate
Commitments (calculated in accordance with Section 4.08 of the Credit
Agreement), (b) a certificate of each Loan Party dated as of the date hereof
containing the certifications required by Section 4.08(b) of the Credit
Agreement, and (c) a fee in the amount separately agreed by the Borrowers, for
the account of each Consenting Lender.



--------------------------------------------------------------------------------

3. Affirmation and Ratification of Loan Documents. Each Borrower and each
Guarantor hereby (a) ratifies and affirms each Loan Document to which it is a
party (as modified by the Extension), (b) agrees that all of its obligations and
covenants under each Loan Document to which it is a party shall remain
unimpaired by the execution and delivery of this Agreement and the other
documents and instruments executed in connection herewith, and (c) agrees that
each Loan Document to which it is a party (as modified by the Extension) shall
remain in full force and effect.

4. Representations of Borrowers. Each Borrower represents and warrants for the
benefit of the Consenting Lenders and the Administrative Agent as follows:
(a) before and after giving effect to the Extension, the representations and
warranties contained in Article 7 of the Credit Agreement and the other Loan
Documents made by it are true and correct in all material respects on and as of
the Extension Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, (b) before and after giving
effect to the Extension no Default exists or will exist, and (c) no event has
occurred since the date of the most recent audited financial statements of the
U.S. Borrower delivered pursuant to Section 8.02(a) of the Credit Agreement that
has had, or could reasonably be expected to have, a Material Adverse Effect.

5. Miscellaneous. (a) Headings and captions may not be construed in interpreting
provisions; (b) this Agreement shall be governed by, and construed in accordance
with, the law of the State of New York; and (c) this Agreement may be executed
in any number of counterparts, and by the different parties hereto on separate
counterparts, with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document. Delivery of an executed signature page by facsimile or other
electronic transmission shall be effective as delivery of a manual executed
counterpart.

6. ENTIRE AGREEMENT. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER
WITH THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Signature Pages to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DEVON ENERGY CORPORATION, as the U.S. Borrower and a Guarantor By:   /s/ Jeffrey
L. Ritenour   Jeffrey L. Ritenour   Senior Vice President, Corporate Finance and
Treasurer DEVON NEC CORPORATION, as a Canadian Borrower By:   /s/ Jeffrey L.
Ritenour   Jeffrey L. Ritenour   Treasurer DEVON CANADA CORPORATION, as a
Canadian Borrower By:   /s/ Jeffrey L. Ritenour   Jeffrey L. Ritenour  
Treasurer DEVON FINANCING COMPANY, L.L.C., as a Guarantor By:   /s/ Jeffrey L.
Ritenour   Jeffrey L. Ritenour   Senior Vice President and Treasurer

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Rosanne Parsill   Rosanne Parsill   Vice President

 

Signature Page

to Extension Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

by its Canada Branch, as Administrative Agent

By:   /s/ Medina Sales de Andrade   Name:   Medina Sales de Andrade   Title:  
Vice President

BANK OF AMERICA, N.A.,

as a Lender, a U.S. L/C Issuer, and a U.S. Swing Line Lender

By:   /s/ Joseph Scott   Name:   Joseph Scott   Title:   Director BANK OF
AMERICA, N.A., by its Canada Branch, as a Canadian Lender, a Canadian L/C
Issuer, and a Canadian Swing Line Lender By:   /s/ Medina Sales de Andrade  
Name:   Medina Sales de Andrade   Title:   Vice President JPMORGAN CHASE BANK,
N.A., as a Lender and a U.S. L/C Issuer By:   /s/ Debra Hrelja   Name:   Debra
Hrelja   Title:   Vice President JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a
Canadian Lender and a Canadian L/C Issuer By:   /s/ Debra Hrelja   Name:   Debra
Hrelja   Title:   Vice President

 

Signature Page

to Extension Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender, a U.S. L/C Issuer, a Canadian Lender, and a
Canadian L/C Issuer

By:   /s/ Jim Allred   Name:   Jim Allred   Title:   Authorized Signatory

THE ROYAL BANK OF SCOTLAND PLC, as a Lender, a U.S. L/C Issuer, a Canadian
Lender and a Canadian L/C Issuer By:   /s/ Steve Ray   Name:   Steve Ray  
Title:   Authorized Signatory BARCLAYS BANK PLC, as a Lender, a U.S. L/C Issuer,
a Canadian Lender and a Canadian L/C Issuer By:   /s/ Christopher Lee   Name:  
Christopher Lee   Title:   Assistant Vice President THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as a Lender By:   /s/ Mark Oberreuter   Name:   Mark Oberreuter  
Title:   Vice President CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY, as
a Lender By:   /s/ Trudy Nelson   Name:   Trudy Nelson   Title:   Authorized
Signatory

By:   /s/ William M. Reid   Name:   William M. Reid   Title:   Authorized
Signatory

 

Signature Page

to Extension Agreement



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, as a Canadian Lender

By:   /s/ Joelle Chatwin   Name:   Joelle Chatwin   Title:   Executive Director
By:   /s/ Chris Perks   Name:   Chris Perks   Title:   Managing Director
CITIBANK, N.A., as a Lender By:   /s/ Michael Zeller   Name:   Michael Zeller  
Title:   Vice President CITIBANK, N.A., CANADIAN BRANCH, as a Canadian Lender
By:   /s/ Jonathan Cain   Name:   Jonathan Cain   Title:   Authorized Signatory
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:   /s/ Nupur Kumar  
Name:   Nupur Kumar   Title:   Authorized Signatory By:   /s/ Whitney Gaston  
Name:   Whitney Gaston   Title:   Authorized Signatory

 

Signature Page

to Extension Agreement



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as a Lender

By:   /s/ Trevor Mulligan   Name:   Trevor Mulligan   Title:   Asset Manager By:
  /s/ Talal M. Kairouz   Name:   Talal M. Kairouz   Title:   Senior Asset
Manager GOLDMAN SACHS BANK USA, as a Lender By:   /s/ Rebecca Kratz   Name:  
Rebecca Kratz   Title:   Authorized Signatory MORGAN STANLEY BANK, N.A., as a
Lender and a Canadian Lender By:   /s/ Michael King   Name:   Michael King  
Title:   Authorized Signatory THE BANK OF NOVA SCOTIA, as a Lender, a Canadian
Lender, and a Canadian L/C Issuer By:   /s/ John Frazell   Name:   John Frazell
  Title:   Director UBS AG, STAMFORD BRANCH, as a Lender and a Canadian Lender
By:   /s/ Houssem Daly   Name:   Houssem Daly   Title:   Associate Director By:
  /s/ Jennifer Anderson   Name:   Jennifer Anderson   Title:   Associate
Director

 

 

Signature Page

to Extension Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:   /s/ Patrick Jeffrey   Name:   Patrick Jeffrey   Title:   Vice President
U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH, as a Canadian Lender By:   /s/
Paul Rodgers   Name:   Paul Rodgers   Title:   Principal Officer WELLS FARGO
BANK, N.A., as a Lender By:   /s/ Gabriela Ramirez   Name:   Gabriela Ramirez  
Title:   Assistant Vice President BANK OF MONTREAL, as a Lender and a Canadian
Lender By:   /s/ Melissa Guzmann   Name:   Melissa Guzmann   Title:   Vice
President

 

Signature Page

to Extension Agreement